On May 17, 1933, the following resolution was adopted by the house of representatives:
"Whereas, House Bill No. 425, An act relating to the office of the adjutant-general, was passed by both Houses, duly engrossed and presented to His Excellency the Governor on Wednesday, May 10th, 1933 at 10:14 o'clock in the forenoon, and
Whereas, Said bill was returned by His Excellency the Governor to the House of Representatives on Wednesday, May 17th, 1933 at 12:01 o'clock in the afternoon with his veto of the same. *Page 604 
Therefore, be it Resolved, that the bill and veto message be laid upon the table and that the House of Representatives request the opinion of the Honorable Justices of the Supreme Court as to whether or not under Article 44 of the Constitution of New Hampshire, said act is now a law."
The following answer was returned:
To the House of Representatives:
The undersigned justices of the supreme court make the following reply to the request contained in your resolution of May 17, 1933.
Your inquiry involves the state of facts given consideration in the Opinion of the Justices, 45 N.H. 607, to which you are respectfully referred. It is our opinion "that said bill has become and is a law." Ib. 614.
  ROBERT J. PEASLEE. JOHN E. ALLEN. THOMAS L. MARBLE. OLIVER W. BRANCH. PETER WOODBURY.